Citation Nr: 1429258	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to November 20, 2012.

2.  Entitlement to a rating higher than 50 percent for PTSD from November 20, 2012.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from June 2005 to October 2008. 

This matter is before the Board of Veterans' Appeals on appeal of an April 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the April 2009 rating decision, the RO granted service connection for PTSD effective October 30, 2008, and assigned an initial rating of 10 percent.  

In a February 2010 rating decision, the RO increased the rating to 30 percent effective October 30, 2008.  

In October 2012, the Board remanded the appeal for additional development, which has since been completed.

In a December 2012 rating decision, the RO granted a 50 percent rating for PTSD, effective from November 20, 2012.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, prior to June 29, 2012, PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity.

2.  From June 29, 2012, service-connected PTSD was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas such as work, school, family relation, judgment, thinking or mood.

CONCLUSIONS OF LAW

1.  Prior to June 29, 2012, the criteria for an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  From June 29, 2012, the criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), VA must notify the claimant of the information and evidence necessary to substantiate a claim.  The appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for PTSD.  As entitlement was granted, the claim was substantiated, and additional notice is not required since VA already has given VCAA notice regarding the original claim, and any defect in the notice is not prejudicial.  

Under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013), VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's file contains service treatment records and VA medical records.  More recent VA records were obtained pursuant to the Board's October 2012 remand.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

The Veteran was afforded VA examinations in March 2009, June 2012, and November 2012.  The VA examinations are adequate as the examiners considered the Veteran's history and described the PTSD disability in sufficient detail so that the Board's decision is a fully informed one.  The Veteran has not contended and the record does not show that there has been a material change in his disability since he was last examined by VA. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Factual Background & Analysis

On VA examination in March 2009, the Veteran described a loss of interest in previously pleasurable activities and reported some degree of emotional and social withdrawal and detachment.  He also noted disturbed sleep patterns, irritability and anger.  The Veteran stated that he was not currently working, and was looking for employment.  He was engaged to be married.  On mental status evaluation, the Veteran's mood was neutral, but his affect was guarded.  His thoughts were clear and goal-oriented.  There were no delusions or hallucinations, or suicidal ideation.  Cognition, including judgment and thinking, was intact.  Speech, grooming, and hygiene were appropriate.  He did not have panic attacks, paranoia, or obsessional rituals.  The VA examiner stated the Veteran had some difficulty with ongoing irritability, mild social and emotional withdrawal, and nightmares.  The GAF score was in the range of 55 to 70.  

VA records from April 2009 to December 2011 show that the Veteran reported symptoms of chronic sleep impairment, anxiety, irritability, hypervigilance, social isolation (e.g. avoidance of sporting events, crowds, restaurants, grocery shopping), nightmares, impaired concentration, and at times, depression.  The records reflect that the Veteran appeared to have a stable and supportive relationship with his parents and his wife, whom he married in August 2010.  Treatment notes indicate that he was motivated to help his wife take care of their children.  Mental status examinations conducted throughout this period consistently showed the Veteran's speech was normal, his grooming was appropriate, and that he was alert and oriented.  His thinking was consistently logical and coherent, and there were no delusions or hallucinations.  Objectively, no memory problems were noted.  Although the Veteran reported having difficulty concentrating at times, his ability to concentrate was objectively determined to be adequate.  His judgment was variously described as 'fair' or 'good.'  His mood was variously described as 'appropriate' and 'okay.'  His affect was variously described as 'pleasant,' 'affable,' 'full,' 'minimally restricted,' and 'mildly depressed.'  

VA treatment records show that the Veteran was not completely unable to establish and maintain effective social and work relationships.  In this regard, a September 2009 treatment note shows that he was excited about his fiancée being pregnant and was also preparing to participate in and coach a bike marathon.  When seen in October 2009, the Veteran reported that while he was easily angered, but he did not explode, and worked to keep his home calm.  He also endorsed having a good relationship with his wife, and indicated that he rode his bike and played with the dog.  In addition, he reported that on one occasion, he was able to deal with an irate customer at work and appropriately address his concerns with his supervisor later.

A December 2009 treatment note shows the Veteran was working at Baby's R Us and it had been very busy due to the holiday season.  He noted that his coworkers were rude to customers and other coworkers.  While his anger level was reportedly "pretty high," he also stated that his boss would request that he deal with customers in tense situations because he was able to keep his cool.  A subsequent treatment note dated in May 2010 shows the Veteran quit his job at Baby's R Us due to conflict at work, but was working to complete emergency medical technician (EMT) training.

When evaluated in September 2011, the Veteran reported that he had to force himself to play with his kids and he did not really feel any enjoyment from doing so.  He also noted that his wife has almost left him twice in the past year.

A treatment note dated in October 2011 shows the Veteran reported suicidal ideation once a month, described as "why am I here" kind of thoughts and thoughts of hurting people in general, with no intent or plan for either.  He reported that he "loved his job" and felt "pretty good" when at work and "felt calmer there than anywhere else."  He reported that he was getting along "so-so" with his wife.  He reported having depression sometimes.  The provider noted that his face lit up when talking about his two children.  His affect was affable, but blunted on mental status examination.  Judgment and insight were fair.  

In another October 2011 record, the Veteran reported that he felt "fine" at work.  He was able to control situations by not letting people be behind him or walk behind him.  He noted that he was to accompany his wife to a music concert.  He was able to play with his children.  

On VA examination in June 2012, the Veteran reported symptoms of nervousness, depression, nightmares, sleep disturbances, excessive anger and irritability, poor concentration, road rage, and some social isolation.  He indicated he was depressed most of the time.  He reported that when angry he will yell, throw things, and damage property.  He denied fighting anyone but did report getting out of his car and throwing things at people.  He also reported problems concentrating.

On mental status evaluation, the Veteran's overall mood was anxious, but his affect was nervous.  His thoughts were logical, but inhibited; thought content was notable for preoccupation with events that occurred in Afghanistan.  Relations with others seemed poor and there was a preference to be alone.  Concentration was fair.  Judgment was diminished by anger and anxiety.  The examiner indicated that the intensity of the Veteran's PTSD symptoms was severe with impaired social relationships, marital functioning, occupational achievement, judgment, mood and a range of activities.  The examiner also noted that the Veteran demonstrated deficiencies in most areas of his occupational and social functioning because of continuous panic/depression, impaired impulse control, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  In the examiner's opinion, the Veteran was not employable due to the effects of his PTSD on his concentration, thinking speed, social comfort, ability to cooperate and communicate with others, ability to deal with conflict and emotional stability.  The GAF score was 45.  

At a VA examination in November 2012, the Veteran reported marital problems and stated that he and his wife were planning to separate.  He noted that he spent time with his children, although he had some difficulty doing so.  He denied having any friends or sources of social support except for his father.  The Veteran reported that he was scheduled to work 30 hours a week, but usually ended up working only 20 hours a week.  He also noted that he usually will take an hour in the closet or somewhere private, to manage the effects of his intrusive memories and images.  He stated that he was often irritable with coworkers and others around him at work and was told that he would be fired soon.  The Veteran also reported suicidal thoughts and moderate suicidal urges since he returned from active duty (although the examiner noted that this report was not substantiated by the records in the claim file).  He also reported one incident of violence with a family member.  

On objective examination, the following symptoms were noted by the examiner: depressed mood, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships and suicidal ideation.  A GAF of 50 was assigned.  The examiner determined that the overall level of occupational and social impairment was occupational and social impairment with reduced reliability and productivity.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for the next higher rating, 70 percent, are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The criteria for the next higher rating, 100 percent, are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  

GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Based on a review of the evidence and resolving reasonable doubt in the Veteran's favor, from the grant of service connection to June 29, 2012, the Veteran's PTSD manifested with symptoms that more closely approximated the criteria for a 50 percent rating.  That is, his symptoms resulted in moderate occupational and social impairment.  The clinical findings reflect that during this appeal period, the Veteran's PTSD manifested primarily with symptoms of sleep impairment, difficulty with concentration, irritability, anger, depression, suspiciousness, panic attacks, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  These PTSD symptoms are accounted for in a disability rating of 50 percent and all of these symptoms resulted in no more than a moderate degree of social and occupational impairment.  

The Board has considered whether a rating higher than 50 percent is warranted for this period, but finds that the Veteran's symptoms do not more closely approximate the criteria for a 70 percent evaluation.  That is, the cumulative findings do not reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood which would indicate disability of even greater severity.  There also is no evidence to suggest that he had any homicidal ideation, near-continuous panic or depression affecting his ability to function independently, disorientation, neglect of hygiene, or an inability to establish and maintain effective relationships during this period.  

While the Veteran complained of suicidal ideation in October 2011, one of the symptoms of the criteria for a 70 percent, with the exception of this report, he denied having suicidal ideation at all other evaluations.  It is not the type of symptoms, in this case, suicidal ideation, that is dispositive of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  Stated in other way, the mere presence of one instance of suicidal ideation does not equate to the criteria for a 70 percent rating, rather it is the effect or degree of impairment in occupational and social functioning that needs to be determined.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The GAF scores in the range of 55 to 70 are indicative of mild to moderate difficulty in social and occupational functioning.  In the context of a GAF score, the effect of suicidal ideation is associated with serious (as opposed to mild to moderate) impairment in social and occupational functioning.  Considering the overall effect of suicidal ideation and the other psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  For the foregoing reasons, the Board finds that an initial rating of 50 percent, and no higher, from the date of service connection to June 29, 2012, is warranted.

The Board further finds that from June 29, 2012, the Veteran's PTSD manifested with symptoms that more closely approximated the criteria for a 70 percent rating.  

From June 29, 2012, considering the VA records, GAF scores in the range of 45 to 50, the reports of the June 2012 and November 2012 VA examinations, and the Veteran's competent and credible lay statements, the Veteran's PTSD materially changed and the disability picture more nearly approximates or equates to the criteria for a 70 percent rating.  The date of the June 2012 VA examination (June 29, 2012) is when this increase in severity is factually ascertainable.  The evidence does not show that, prior to this date, the same level of impairment was present.

For this rating period, the evidence shows social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.
 
The Board has considered whether a rating higher than 70 percent is warranted for this period, but finds that the Veteran's symptoms do not more closely approximate the criteria for a 100 percent evaluation.  The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of total occupational and social impairment.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117.  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

Here, the Veteran has not exhibited any, let alone most, of the symptoms listed for a total rating.  The June 2012 and the November 2012 VA examination reports and the VA treatment records show the Veteran did not have any persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  

In light of the guidance in Mauerhan and Vazquez-Claudio, the Board has not rated the Veteran's PTSD by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather based on consideration of the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Here, considering the overall effect of the psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to total occupational and social impairment.  For these reasons, the preponderance of the evidence is against a rating of 100 percent at any time from June 29, 2012.

In sum, a 50 percent rating is warranted from the date of service connection to June 29, 2012, and a 70 percent rating is warranted from June 29, 2012.  The preponderance of the evidence is against higher initial ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The evidence shows that the Veteran's service-connected PTSD primarily results in chronic sleep impairment, anxiety, irritability, hypervigilance, social isolation, impaired concentration, impaired impulse control and depression; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Thus, the assigned schedular evaluation for the service-connected PTSD disability is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, prior to June 29, 2012, a 50 percent rating, but not higher, for PTSD is granted. 

Subject to the laws and regulations governing payment of monetary benefits, from to June 29, 2012, a 70 percent rating, but not higher, for PTSD is granted. 


REMAND

The record raises a claim for TDIU as a component of Veteran's claim for entitlement to higher rating for his PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

At the VA examination in June 2012, the VA examiner determined that the Veteran was unemployable due to the effect of his PTSD.  The Veteran reported that he was working part-time cleaning rooms at a hospital.  The Veteran also reported that he had worked for Toys-R-Us for six months before being terminated and then as an EMT for a couple of months, but had difficulty dealing with traumatic situations.  

At the VA examination in November 2012, the VA examiner indicated that the Veteran's PTSD symptoms limited his ability to work.  The Veteran reported that he was working as a janitor at a hospital.  He stated that he was generally scheduled for 30 hours a work, but usually "called out" up to 30 hours per week and therefore ends up working 20 hours a week.  He also stated that he was told that he would be fired soon.  

It is unclear whether the Veteran is currently employed, and if so, whether his earned annual income exceeds the Bureau of the Census's poverty threshold.  

Also on remand, notice regarding a TDIU claim should also be sent to the Veteran and more recent treatment records should be obtained.

Accordingly, this issue is REMANDED for the following actions:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  

2.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and former employers for additional information regarding his employment.  Also, ask the Veteran to submit documentation concerning his annual income.

3.  Update the file with relevant VA and/or private treatment records identified by the Veteran or in the record, since December 2012.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


